                         Case 2:20-cr-00116-AJS Document 55 Filed 01/27/21 Page 1 of 8
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                           UNITED STATES DISTRICT COURT

                                                                           )
              UNITED STA TES OF AMERICA                                    )       JUDGMENT IN A CRIMINAL CASE
                                  V.                                       )
                  BRIAN JORDAN BARTELS                                     )
                                                                           )       Case Number: 2:20-cr-00116
                                                                           )       USM Number:             02146-509
                                                                           )
                                                                           )        Joseph S. Otte, Esq.
                                                                           )       Defendant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)           1
                                   - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - - -
• pleaded nolo contendere to count(s)
   which was accepted by the court.
0 was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                             Offense Ended
18 USC 2 and 231(a)(3)            Obstruction of law enforcement during civil disorder                          5/30/2020




       The defendant is sentenced as provided in pages 2 through         _ _8_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
0 The defendant has been found not guilty on count(s)
0 Count(s)                                              Dis       0 are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                              1/27/2021
                                                                         Date of Imposition of Judgment


                                                                                                          s/Arthur J. Schwab
                                                                         Signature of Judge




                                                                                              Arthur J. Schwab, U.S. District Judge
                                                                         Name and Title of Judge


                                                                                                              1/27/2021
                                                                         Date
                           Case 2:20-cr-00116-AJS Document 55 Filed 01/27/21 Page 2 of 8
AO 245B (Rev . 09/ 19) Judgment in Criminal Case
                       Sheet 2 - Imprisonment
                                                                                                   Judgment - Page      2   of   8
   :c;-FENDANT:BRIAN JORDAN BARTELS
     SE NUMBER: 2:20-cr-00116

                                                            IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  1 DAY IN THE IN THE CUSTODY OF THE UNITED STATES MARSHAL'S SERVICE. THIS TERM OF IMPRISONMENT
  SHALL BE SERVED TODAY (01/27/2021)




      D The court makes the following recommendations to the Bureau of Prisons:




      Ill   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
            D at                                   D a.m.     D p.m.       on

            D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                      to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL


                                                                          By
                                                                                             DEPUTY UNITED STATES MARSHAL
                           Case 2:20-cr-00116-AJS Document 55 Filed 01/27/21 Page 3 of 8
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                        Judgment-Page     3     of       8
  P.FENDANT:   BRIAN JORDAN BARTELS
     'E NUMBER: 2:20-cr-00116
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 3 years including 180 days in a Residential Re-Entry Center, to commence as soon as arrangements are finalized by the
 U.S. Probation Office.




                                                    MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S .C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.     5?f You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D   You must participate in an approved program for domestic violence. (check if applicable)

'-',u must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
                          Case 2:20-cr-00116-AJS Document 55 Filed 01/27/21 Page 4 of 8
AO 245B (Rev. 09/ 19)   Judgment in a Crimi nal Case
                        Sheet 3A - Supervised Release
                                                                                                                   4 _ _ or _ _ _8= - - - -
                                                                                                Judgment- Page _ _ _
     -EFENDANT: BRIAN JORDAN BARTELS
       SE NUMBER: 2:20-cr-00116

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least l 0 days before the change. Jfnotifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least lO days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanti9ipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
       You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
                                                                                                                 - - - - -- - - - - - -
                        Case 2:20-cr-00116-AJS Document 55 Filed 01/27/21 Page 5 of 8

AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 38 - Supervised Release
                                                                          Judgment-Page   5   of _   ___x,8__
  ~PENDANT: BRIAN JORDAN BARTELS
   SE NUMBER: 2:20-cr-00116

                                      ADDITIONAL SUPERVISED RELEASE TERMS
 DEFENDANT SHALL RESIDE FOR A PERIOD OF 180 DAYS IN A RESIDENTIAL RE-ENTRY CENTER (RENEWAL), TO
 COMMENCE AS SOON AS ARANGEMENTS ARE FINALIZED BY THE PROBATION OFFICER, AND SHALL OBSERVE
 THE RULES OF THAT FACILITY.

 DEFENDANT SHALL NOT ILLEGALLY POSSESS A CONTROLLED SUBSTANCE. SUPERVISED RELEASE MUST BE
 REVOKED FOR POSSESSION OF A CONTROLLED SUBSTANCE.

 DEFENDANT SHALL NOT POSSESS A FIREARM, AMMUNITION , DESTRUCTIVE DEVICE OR ANY OTHER
 DANGEROUS WEAPON . SUPERVISED RELEASE MUST BE REVOKED FOR POSSESSION OF A FIREARM,
 AMMUNITION, DESTRUCTIVE DEVICE OR OTHER DANGEROUS WEAPON.

 DEFENDANT SHALL PARTICIPATE IN A PROGRAM OF TESTING, AND, IF NECESSARY, TREATMENT FOR
 SUBSTANCE ABUSE, SAID PROGRAM APPROVED BY THE PROBATION OFFICER, UNTIL SUCH TIME AS THE
 DEFENDANT IS RELEASED FROM THE PROGRAM BY THE PROBATION OFFICER AND/OR THE COURT.
 FURTHER, THE DEFENDANT SHALL BE REQUIRED TO CONTRIBUTE TO THE COSTS OF SERVICES FOR ANY
 SUCH TREATMENT IN AN AMOUNT DETERMINED BY THE PROBATION OFFICER BUT NOT TO EXCEED THE
 ACTUAL COST. THE DEFENDANT SHALL SUBMIT TO ONE DRUG URINALYSIS WITHIN 15 DAYS AFTER BEING
 PLACED ON SUPERVISION AND AT LEAST TWO PERIODIC TESTS THEREAFTER .

 DEFENDANT SHALL NOT PURCHASE, POSSESS, AND/OR USE ANY SUBSTANCE OR DEVICE DESIGNED TO
 ALTER IN ANY WAY OR SUBSTITUTE DEFENDANT'S URINE SPECIMEN FOR DRUG TESTING . IN ADDITION , THE
  EFENDANT SHALL NOT PURCHASE, POSSESS AND/OR USE ANY DEVICES DESIGNED TO BE USED FOR THE
  UBMISSION OF A THIRD-PARTY URINE SPECIMEN .

 DEFENDANT SHALL SUBMIT HIS PERSON, PROPERTY, HOUSE, RESIDENCE, VEHICLE, PAPERS, BUSINESS OR
 PLACE OF EMPLOYMENT, TO A SEARCH , CONDUCTED BY A UNITED STATES PROBATION OFFICER AT A
 REASONABLE TIME AND IN A REASONABLE MANNER, BASED UPON REASONABLE SUSPICION OF
 CONTRABAND OR EVIDENCE OF A VIOLATION OF A CONDITION OF SUPERVISION, FAILURE TO SUBMIT TO A
 SEARCH MAY BE GROUNDS FOR REVOCATION . THE DEFENDANT SHALL INFORM ANY OTHER RESIDENTS
 THAT THE PREMISES MAY BE SUBJECT TO SEARCHES PURSUANT TO THIS CONDITION.

DEFENDANT SHALL PARTICIPATE IN A MENTAL HEALTH ASSESSMENT AND/OR TREATMENT PROGRAM
APPROVED BY THE PROBATION OFFICER, UNTIL SUCH .TIME AS THE DEFENDANT IS RELEASED FROM THE
PROGRAM BY THE COURT OR THE PROBATION OFFICE . THE DEFENDANT SHALL BE REQUIRED TO
CONTRIBUTE TO THE COSTS OF SERVICES FOR ANY SUCH TREATMENT IN AN AMOUNT DETERMINED BY THE
PROBATION OFFICER. THESE COSTS SHALL NOT EXCEED THE ACTUAL COST OF THE SERVICE . THE
PROBATION OFFICE IS AUTHORIZED TO RELEASE THE DEFENDANT'S PRESENTENCE REPORT TO THE
TREATMENT PROVIDER If SO REQUESTED .

THE DEFENDANT SHALL PAY RESTITUTION THAT IS IMPOSED BY THIS JUDGMENT AT A RATE OF NOT LESS
THAN 10 PERCENT OF HIS GROSS MONTHLY EARNINGS, OR $250, WHICHEVER IS GREATER. THE FIRST
PAYMENT SHALL BE DUE WITHIN 30 DAYS OF THIS JUDGMENT.

THE DEFENDANT SHALL REPORT ANY CHANGE OF ADDRESS WITHIN 30 DAYS TO THE UNITED STATES
ATTORNEY'S OFFICE WHILE ANY PORTION OF THE RESTITUTION REMAINS OUTSTANDING .

THE DEFENDANT IS PROHIBITED FROM INCURRING NEW CREDIT CHARGES OR OPENING ADDITIONAL LINES
OF CREDIT WITHOUT PRIOR WRITTEN APPROVAL OF THE PROBATION OFFICER.

  rHE DEFENDANT SHALL PROVIDE THE PROBATION OFFICER WITH ACCESS TO ANY REQUESTED FINANCIAL
 INFORMATION.
                            Case 2:20-cr-00116-AJS Document 55 Filed 01/27/21 Page 6 of 8
AO 2458 (Rev. 09/ 19)    Judgment in a Criminal Case
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                                  Judgment - Page _ ...,,,6'--   of    8
 DEFENDANT: BRIAN JORDAN BARTELS
   SE NUMBER: 2:20-cr-00116
                                                   CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment               Restitution                 Fine                         AV AA Assessment*             JVT A Assessment**
TOTALS               $   100.00               $    1,000.00              $                             $                             $



 D     The determination of restitution is deferred until
                                                          -----
                                                                . An Amended Judgment in a Criminal Case (AO 245C) will be
       entered after such determination.

 D     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage payment column below. However, pursuant to 18 U.S .C. § 3664(i), all nonfederal victims must be paid
       before the United States is paid.

 Name of Payee                                                    Total Loss***                        Restitution Ordered          Priority or Percentage
  TREASURER, CITY OF PITTSBURGH                                                                                    $1 ,000.00

  OFFICE OF CONTROLLER,

  CITY OF PITTSBURGH

  CITY COUNTY BUILDING

       14 GRANT STREET

  PITTSBURGH, PA 15219




TOTALS                                 $ ______0._00_                                  $                     1,000.00
                                                                                           --------'----

 D      Restitution amount ordered pursuant to plea agreement $
                                                                              ----------
 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S .C. § 3612(g).

!ill    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        !ill   the interest requirement is waived for the         D    fine     !ill   restitution .

        D the interest requirement for the            D    fine       D restitution is modified as follows :

       my, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
  * Justice for Victims of Trafficking Act of 2015 , Pub. L. No. 114-22.
 *** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 lOA, and                     113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 09/19)
                         Case 2:20-cr-00116-AJS Document 55 Filed 01/27/21 Page 7 of 8
                       Judgment in a Criminal Case
                       Sheet SA - Criminal Monetary Penalties
                                                                           Judgment-Page   7   of _   ______c,c
                                                                                                            8_ _
DEFENDANT: BRIAN JORDAN BARTELS
C SE NUMBER: 2:20-cr-00116


                       ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES

 THE DEFENDANT SHALL MAKE RESTITUTION PAYMENTS AT A RATE OF NOT LESS THAN 10 PERCENT OF HIS
 GROSS MONTHLY EARNINGS, OR $250, WHICHEVER IS GREATER. THE FIRST PAYMENT SHALL BE DUE WITHIN
 30 DAYS OF THIS JUDGMENT.

 THE VICTIM 'S RECOVERY IS LIMITED TO THE AMOUNT OF ITS LOSS, AND DEFENDANT'S LIABILITY FOR
 RESTITUTION CEASES IF, AND WHEN , THE VICTIM RECEIVES FULL RESTITUTION .

 THE DEFENDANT SHALL APPLY ALL MONEYS RECEIVED FROM INCOME TAX REFUNDS , LOTTERY WINNINGS ,
 INHERITANCE, JUDGMENTS AND ANY ANTICIPATED OR UNEXPECTED FINANCIAL GAINS TO THE OUTSTANDING
 COURT ORDERED FINANCIAL OBLIGATION WITHIN 10 DAYS OF RECEIPT, UNLESS EXCUSED FROM DOING SO
 BY ORDER OF THE COURT.

 THE COURT FINDS THAT DEFENDANT DOES NOT HAVE THE ABILITY TO PAY INTEREST. THEREFORE,
 INTEREST IS WAIVED .
AO 2458 (Rev. 09/ 19)
                           Case 2:20-cr-00116-AJS Document 55 Filed 01/27/21 Page 8 of 8
                        Judgment in a Criminal Case
                        Sheet 6 - Schedule of Payments

                                                                                                            Judgment - Page   -~8-   of        8
 DEFENDANT: BRIAN JORDAN BARTELS
   SE NUMBER: 2:20-cr-00116

                                                         SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A      ~    Lump sum payment of$            100.00             due immediately, balance due


            •      not later than                                  , or
                                                                                D F below; or
            •      in accordance with
                                          •    C,
                                                     •    D,
                                                               •    E, or

 B     •    Payment to begin immediately (may be combined with              •   c,     D D,or     D F below); or

C      D Payment in equal            _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e. g., months or years) , to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal           _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ ___ over a period of
                            (e.g., months or years), to commence _ _ ___ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E      D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant' s ability to pay at that time; or

 F     D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penallies, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                 Joint and Several               Corresponding Payee,
       (including defendant number)                        Total Amount                      Amount                         if appropriate




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant' s interest in the following property to the United States:




  ayments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA assessment,
(5) fine principal, (o) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (I 0) costs, mcluding cost of
prosecution and court costs.
